[e10-57magellanwtsbloanag001.jpg]
Executed Version 3396873.6  LOAN AGREEMENT This Loan Agreement (this
“Agreement”) dated as of September 17, 2014 (the “Effective Date”), is entered
into by and among WEST TEXAS STATE BANK (“Lender”), the Borrower and Guarantor.
In consideration of the Loan or Loans described below and the mutual covenants
and agreements contained herein, and intending to be legally bound hereby,
Lender, Borrower and Guarantor agree as follows: 1. Definitions and Reference
Terms. In addition to any other terms defined herein, the following terms shall
have the meaning set forth with respect thereto: A. Accounting Terms. All
accounting terms not specifically defined or specified herein shall have the
meanings generally attributed to such terms under generally accepted accounting
principles (“GAAP”), as in effect from time to time, as the case may be
consistently applied, with respect to the financial statements referenced in
Section 5.A. hereof. B. Agreement. The word “Agreement” means this Loan
Agreement, as may be amended or modified from time to time, together with all
exhibits and schedules attached hereto from time to time. C. Borrower. The term
“Borrower” means Nautilus Poplar LLC, a Montana limited liability company. D.
Collateral. The term “Collateral” shall include without limitation all property
and assets granted as collateral for the Loan, whether real or personal
(tangible or intangible) property, whether granted directly or indirectly,
whether granted now or in the future, and whether granted in the form of a
security interest, mortgage, deed of trust, assignment, pledge or chattel
mortgage intended as a security device, or any other security or lien interest
whatsoever, whether created by law, contract, or otherwise, including, but not
limited to, all oil and gas properties and equipment located thereon and
proceeds derived therefrom in the oil and gas properties owned or leased by
Borrower, INSOFAR AND ONLY INSOFAR as to those depths and formations from the
surface down to immediately above the top of the Bakken formation, which is
defined as the stratigraphic equivalent of 7032 feet as shown on the electrical
log for the Nautilus EPU 119 well (API No. 25-085-21777), located in the
NE/4NE/4, Sec. 31, Twp. 29N, R. 51E, MPM, Roosevelt County, Montana, being more
fully described in the Mortgage described below. E. Guarantor. The term
“Guarantor” means Magellan Petroleum Corporation, a Delaware corporation. F.
Guaranty. The term “Guaranty” shall mean that certain Unlimited Guaranty dated
as of the Effective Date executed by Guarantor described above to or for



--------------------------------------------------------------------------------



 
[e10-57magellanwtsbloanag002.jpg]
2   the benefit of Lender, as such Guaranty may hereafter be amended, modified,
supplemented, renewed and/or extended. G. Hazardous Materials. The term
“Hazardous Materials” means all materials defined as hazardous materials or
substances under any local, state or federal environmental laws, rules or
regulations, and petroleum, petroleum products, oil and asbestos. H. Loan
Documents. The term “Loan Documents” mean this Loan Agreement and any and all
promissory notes executed by Borrower and Guaranty executed by Guarantor in
favor of Lender and all other documents, instruments, guarantees, certificates
of deposit, deeds of trust, assignments of insurance proceeds, security
agreements, pledge agreements and Security Documents described below executed
and/or delivered by Borrower or any third party in connection with any Loan. I.
Loans. The term “Loans” mean any loans described in Section 2 hereof. J.
Mortgage (whether one or more). The term “Mortgage” shall mean that certain Deed
of Trust, Mortgage, Security Agreement, Assignment of Production and Financing
Statement dated as of the Effective Date executed by the Borrower described
above to or for the benefit of Lender, as such Mortgage may hereafter be
amended, modified, supplemented, renewed and/or extended, and all other
mortgages and deeds of trust covering the Mortgaged Property hereafter executed
by Borrower to or for the benefit of Lender securing any Loan. K. Note. The term
“Note” shall mean the Line of Credit Note set out in Section 2 together with any
and all renewals, extensions, amendments or rearrangements thereof. L.
Obligations. The term “Obligations” shall mean all indebtedness, obligations
and/or liabilities owed by Borrower and/or Guarantor to Lender arising under the
terms of the Note and/or Security Documents. M. Permitted Encumbrances. The
words “Permitted Encumbrances” mean as applied to the Borrower, all Permitted
Encumbrances as set out in Section 2.1 (a) of the Mortgage plus (i) any lien
and/or security interest in favor of Lender or any Lender to secure the
Obligations hereunder; (ii) liens for taxes, fees, assessments or other charges
to governmental authorities not yet delinquent or being contested in good faith
by appropriate proceedings; (iii) liens of operators, carriers, warehousemen,
mechanics, laborers and materialmen and other similar liens or incident to the
exploration, development, operation and maintenance of oil and gas properties
and/or mineral interests comprising the Collateral, in each case incurred in the
ordinary course of business for sums not yet due and payable or being contested
in good faith; (iv) easements, right-of-way, building codes, zoning, permits,
restrictions and other similar encumbrances on the use of the oil and gas
properties comprising the Collateral; (v) liens created to secure the purchase
price of personal property acquired (or existing on the



--------------------------------------------------------------------------------



 
[e10-57magellanwtsbloanag003.jpg]
3   personal property at the time such personal property is acquired) by
Borrower or created to secure indebtedness; (vi) liens arising from filing
Uniform Commercial Code financing statements for precautionary purposes relating
solely to true leases of personal property permitted by this Agreement under
which the Borrower or any of their Subsidiaries is a lessee; (vii) any law or
right reserved to or vested in any tribunal to control or regulate the use of
any oil and gas properties comprising the Collateral; (viii) royalties,
overriding royalties, reversionary interests, net profits interests, carried
interests, production payments and similar burdens; (ix) agreements arising in
the ordinary course of Borrower’s business burdening and/or affecting the oil
and gas properties comprising the Collateral including, but not limited to,
joint operating agreements and unitization and pooling agreements; (x) minor
defects and irregularities in title to any Property, so long as such defects and
irregularities neither (a) are liens or security interests which secure other
indebtedness or obligations nor (b) materially impair the value of such Property
or the use thereof for the purposes for which such Property is held; (xi)
judgment and attachment liens not giving rise to an Event of Default; (xii) the
contracts, agreements, burdens, encumbrances and other matters set forth in the
descriptions of certain of the Mortgaged Properties (as defined in the Mortgage)
on Exhibit A to the Mortgage; (xiii) deposits of cash, securities or instruments
(including payment or performance bonds, but excluding appeal bonds) to secure
the performance of bids, trade contracts, leases, statutory obligations and
other obligations of like nature incurred in the ordinary course of business;
(xiv) sales contracts or other arrangements for the sale of hydrocarbons in the
ordinary course of business which would not deprive Borrower of any material
right in respect of the Mortgaged Property; (xv) liens to secure plugging and
abandonment obligations, which do not have a material adverse effect on the
Borrower; (xvi) pledges or deposits and other liens (a) in connection with
workers’ compensation, unemployment insurance and other social security
legislations and (b) securing liability for reimbursement or indemnification
obligations of (including obligations in respect of letters of credit or bank
guarantees for the benefit of) insurance carriers providing property, casualty
or liability insurance to the Borrower; and (xvii) only for the thirty (30) days
immediately following the Effective Date, recorded liens in favor of Jonah Bank
of Wyoming. N. Pledge Agreement. The term “Pledge Agreement” shall mean that
certain Pledge Agreement dated to be effective as of the Effective Date executed
by the Guarantor described above to or for the benefit of Lender, as such Pledge
Agreement may hereafter be amended, modified, supplemented, renewed and/or
extended. O. Security Documents. The term “Security Documents” shall mean the
Mortgage and Pledge Agreement described above and any and all accompanying UCC-1
Financing Statements and agreements associated therewith as such Security
Documents may hereafter be amended, modified, supplemented, renewed and/or
extended. 2. Loans. A. Line of Credit Commitment. Lender agrees to make Advances
to the Borrower as follows:



--------------------------------------------------------------------------------



 
[e10-57magellanwtsbloanag004.jpg]
4   (i) Loan. Subject to the terms and conditions hereof, Lender hereby agrees
to make a series of loans to Borrower in an aggregate principal amount of up to
$8,000,000.00. The obligation to repay the Loan is evidenced by a Promissory
Note (Revolving Line of Credit Note) dated as of the Effective Date, having an
original principal commitment amount of $8,000,000.00 (together with any and all
renewals, extensions and/or rearrangements thereof being hereinafter referred to
sometimes as “Line of Credit Note” or “Note”) having a maturity date, repayment
terms and an interest rate as set forth in the Line of Credit Note together with
any and all renewals, extensions, amendments or rearrangements thereof. The
proceeds from said Line of Credit Note will be used for the purposes set out
under 5.I. below. (ii) Revolving Credit Feature. The Line of Credit Note
provides for a revolving line of credit feature under which Borrower may from
time to time borrow, repay and reborrow funds, without penalty, premium or fee.
The aggregate principal amount of funds borrowed under the Line of Credit Note
shall never exceed at any one time outstanding the face amount of the Line of
Credit Note. (iii) Request for Advances. The obligation of Lender to advance
funds under the Line of Credit Note pursuant to this section are subject to
Borrower delivering to Lender a completed request for advance in the form
attached hereto as Exhibit “A,” attached hereto and made a part hereof. (iv)
General Conditions Precedent to Advances. Lender’s obligation to make any
advances under the Line of Credit Note or to provide any other financial
accommodations to or for the benefit of Borrower hereunder shall be subject to
the conditions precedent that as of the date of such advance or disbursement and
after giving effect thereto [a] all representations and warranties made to
Lender in this Agreement and the Loan Documents shall be true and correct in all
material respects as of and as if made on such date (except to the extent any
such representation or warranty specifically relates to a specific date), [b] no
material adverse change in the financial condition of Borrower and/or Guarantor
since the effective date of the most recent financial statements furnished to
Lender, or in the value of the Mortgaged Properties taken as a whole, shall have
occurred and be continuing, [c] no event has occurred and is continuing, or
would result from the disbursement of the requested advance, which with notice
or lapse of time, or both, would constitute an Event of Default (as defined in
Section 7 of this Agreement), [d] Lender has received all financial reports,
financial statements, tax returns, Reserve Evaluations, as defined below, and
other information (“Financial Information”) required under Section 5.A. below,
appropriately executed by Borrower and/or Guarantor and all other proper
parties, and [e] Lender has received payment of, or shall receive substantially
contemporaneously with the initial funding, a closing fee in the amount of



--------------------------------------------------------------------------------



 
[e10-57magellanwtsbloanag005.jpg]
5   $40,000 (the “Closing Fee”), which shall be deemed to be fully earned by
Lender on the Effective Date. (v) Reliance on Request. Notwithstanding anything
to the contrary, any request for advances communicated to any office of Lender
by any person on behalf of Borrower believed by Lender in good faith to be
authorized to make the request, whether written, verbal, telephonic or
electronic, may be acted upon by Lender, and Borrower will be liable for sums
advanced by Lender pursuant to such request, unless resulting from the gross
negligence, willful misconduct or fraud of Lender. Such requests for advances
shall be deemed authorized by Borrower, and Lender shall not be liable for such
advances made in good faith, and with respect to advances deposited to the
credit of any deposit account of Borrower, such advances, when so deposited,
shall be conclusively presumed to have been made to or for the benefit of
Borrower regardless of the fact that persons other than those authorized to
request advances may have authority to draw against such account. Borrower
agrees to indemnify and hold Lender harmless from and against all damages,
liabilities, costs and expenses (including reasonable out-of-pocket attorney’s
fees) arising out of any claim by Borrower or any third party against Lender in
connection with Lender’s performance of transfers as described above, unless
resulting from the gross negligence, willful misconduct or fraud of Lender. (vi)
Conditions Precedent to Initial Advances. Lender’s obligation to make an initial
advances under the Line of Credit Note or to provide any other financial
accommodations to or for the benefit of Borrower hereunder shall be subject to
Borrower’s delivery to Lender of a revised Exhibit “A” for attachment to the
Deed of Trust containing [a] with respect to at least 80% of the oil and gas
leases and/or oil, gas and mineral leases included therein (“Leases”), the
addition of a reference to the Office of the Recorder Book and Page numbers for
said Leases based on Borrower’s readily available records (and not, for the
avoidance of doubt, based on a full search of the Office of the Recorder’s
courthouse records) and [b] with respect to all Leases, revised versions of the
applicable legal descriptions including the longhand version of the quadrant
information included in the legal description (for example, changing “NENE” to
“NE/4NE/4”, as appropriate). B. Security Documents. The Loans are secured by the
Security Documents described above. 3. Security. As indicated above, as security
for the Loans, the Borrower has executed and delivered to Lender the Mortgage
described above covering various leasehold, operating, royalty, mineral and
overriding royalty interest along with any equipment associated therewith and
proceeds and revenues derived therefrom located in Roosevelt County, Montana and
Guarantor agrees to execute and deliver to Lender a Pledge Agreement described
above covering its membership interest in Borrower on terms mutually



--------------------------------------------------------------------------------



 
[e10-57magellanwtsbloanag006.jpg]
6   acceptable to the Parties. When Collateral is mortgaged, assigned and/or
pledged as security for the Loans, Borrower will grant to Lender a first lien in
the Collateral (other than with respect to Permitted Encumbrances or unless
otherwise represented) and agrees to do all things reasonably necessary to
perfect the lien of the Lender in such Collateral. 4. Representations and
Warranties. Borrower, represents and warrants to Lender as follows: A. Good
Standing. Magellan Petroleum Corporation is a Delaware corporation and Nautilus
Poplar LLC is a Montana limited liability company and each of which is duly
organized, validly existing and in good standing under the laws of the States of
Delaware and Montana, respectively, and has the organizational power and
authority to own the Collateral which it owns and to carry on its businesses in
each jurisdiction in which such company does business except where the failure
to qualify would not have a material adverse effect on such company. B.
Authority and Compliance. Borrower and Guarantor have full organizational power
and authority to execute and deliver the Loan Documents and to incur and perform
the obligations provided for therein, all of which have been duly authorized by
all proper and necessary action of such party. No consent or approval of any
public authority or other governmental third party is required as a condition to
the validity of any Loan Document, and Borrower is in compliance in all material
respects with all laws and regulatory requirements to which it is subject. C.
Binding Agreement. This Agreement and the other Loan Documents executed by
Borrower and Guarantor constitute valid and legally binding obligations of
Borrower and Guarantor, as applicable, enforceable in accordance with their
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, or similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles relating to enforceability. D. Litigation.
Except as disclosed to Lender in writing, there is no proceeding against the
Borrower and/or Guarantor pending or, to the knowledge of Borrower and/or
Guarantor, threatened in writing before any court or governmental authority
which would reasonably be expected to have a material adverse effect on Borrower
and/or Guarantor, as applicable. E. No Conflicting Agreements. There are no
governing documents pertaining to the organization, power or authority of
Borrower and/or Guarantor, and no provision of any existing material agreement,
mortgage, indenture or contract binding on Borrower and/or Guarantor or
affecting the Collateral, which would conflict with or in any way prevent the
execution, delivery or carrying out of the terms of this Agreement and the other
Loan Documents.



--------------------------------------------------------------------------------



 
[e10-57magellanwtsbloanag007.jpg]
7   F. Ownership of Assets. Borrower and Guarantor has or will collectively have
at the time of closing good and defensible title to the Collateral, free and
clear of liens, except Permitted Encumbrances (as defined above) and liens
granted to Lender. G. Taxes. All material taxes and assessments due and payable
by Borrower and/or Guarantor have been paid except for those taxes being
contested in good faith by one or more of the Borrower and/or Guarantor by
appropriate proceedings in a diligent manner. Borrower and Guarantor have filed
all material tax returns which they are required to file. H. Financial
Statements. The financial statements of Borrower and/or Guarantor heretofore
delivered to Lender have been prepared on a consistent basis throughout the
period involved and fairly present such party’s financial condition as of the
date or dates thereof, and there has been no material adverse change in its
financial condition or operations since the dates of such financial statements.
All factual information furnished by Borrower and Guarantor to Lender in
connection with this Agreement and the other Loan Documents is and will be
accurate and complete in all material respects on the date as of which such
information is delivered to Lender and is not and will not be incomplete by the
omission of any material fact necessary to make such information taken as a
whole not misleading in any material respect. I. Place of Business. Borrower’s
principal place of business is located at 1775 Sherman Street, Suite 1950,
Denver, Colorado 80203. J. Environmental. The conduct of the Borrower’s business
operations and the condition of the Mortgaged Property does not and will not
violate in any material respect any federal laws, rules or ordinances for
environmental protection, regulations of the Environmental Protection Agency,
any applicable local or state law, rule, regulation or rule of common law or any
judicial interpretation thereof relating primarily to the environment or
Hazardous Materials subject to the “cure period” set out in Section 5.G. below.
K. Continuation of Representations and Warranties. All representations and
warranties made under this Agreement shall be deemed to be made at and as of the
Effective Date and at and as of the date of any advance under any Loan. L.
Ownership of Borrower. Guarantor is the sole member of Borrower. M. Operations.
Except Permitted Encumbrances or as otherwise disclosed to Lender in writing,
Borrower is the operator of the oil and gas properties comprising the
Collateral. 5. Affirmative Covenants. Until full payment and performance of all
obligations of the Borrower under the Loan Documents (other than contingent
indemnification obligations to the extent no claim giving rise thereto has been
asserted), Borrower will, unless Lender



--------------------------------------------------------------------------------



 
[e10-57magellanwtsbloanag008.jpg]
8   consents otherwise in writing (and without limiting any requirement of any
other Loan Document): A. Financial Statements and Other Information. maintain a
system of accounting reasonably satisfactory to Lender on a consistent basis
throughout the period involved, permit Lender’s officers or authorized
representatives to visit and inspect Borrower’s books of account and other
records at such reasonable times, upon prior reasonable notice, and as often as
Lender may desire. All financial statements called for below shall be prepared
in accordance with GAAP, in form and substance reasonably acceptable to Lender.
In addition, Borrower will: (i) Annual Audited Financial Statements (Guarantor).
Provide to Lender annual audited consolidated financial statements of the
Guarantor and its consolidated subsidiaries, including, without limitation,
Borrower, prepared in accordance with GAAP, accompanied by an unqualified
opinion rendered by an independent accounting firm (“CPA Firm”) acceptable to
the Lender (such annual financial statements to include a balance sheet, profit
and loss statement, statement of cash flow and changes to owner’s equity)
reasonably satisfactory to Lender for each fiscal year of Borrower within 120
days after the close of each such fiscal year beginning with the fiscal year
ending June 30, 2015. (ii) Quarterly Financial Statements (Guarantor). Provide
to Lender quarterly Borrower in-house prepared financial statements prepared on
an income tax basis (which will include a balance sheet and income statement) of
Borrower within 60 days after the close of each previous quarter with the first
quarterly period ending December 31, 2014. (iii) Tax Returns (Guarantor).
Provide to Lender, within 15 days after filing, beginning with the year ending
June 30, 2014, copies of the Guarantor’s filed federal income tax returns for
such year. (iv) Annual Oil and Gas Reserve Evaluation. Provide to Lender at
Borrower’s expense an engineering report (“Engineering Report”) setting out the
engineered value (“Engineered Value”) of Borrower’s proved developed producing
(“PDP”) oil and gas reserves (“PDP Reserves”) in form and substance reasonably
satisfactory to Lender annually on or before August 1 of each year dated as of
June 30 of such year. Each Engineering Report shall be prepared by a third-party
engineer or engineering firm reasonably acceptable to Lender utilizing economic
and pricing parameters used by the Securities and Exchange Commission as
established from time-to-time together with such other information as Lender
shall deem reasonably necessary to determine the value of Borrower’s PDP
Reserves.



--------------------------------------------------------------------------------



 
[e10-57magellanwtsbloanag009.jpg]
9   (v) Other Information. Provide to Lender promptly such additional
information, reports and statements respecting the business operations and
financial condition of Borrower, respectively, from time to time, as Lender may
reasonably request. B. Insurance. Maintain insurance with responsible insurance
companies on the real or tangible property comprising the Mortgaged Property to
the extent customary in the industry (excluding, for the avoidance of doubt, any
surface equipment, surface facilities or other tangible personal property), in
such amounts and against such risks as is customarily maintained by similar
businesses operating in the same vicinity, specifically to include fire and
extended coverage insurance covering all material assets and liability
insurance, all to be with such companies and in such amounts as are reasonably
satisfactory to Lender and providing for at least 30 days’ prior notice to
Lender of any cancellation thereof. Satisfactory evidence of such insurance will
be supplied to Lender prior to the initial funding under the Loan and 30 days
prior to each policy renewal. C. Existence and Compliance. Maintain and
Guarantor will maintain their existence, good standing and qualification to do
business in the States of Delaware and Montana, respectively, and where
otherwise required except where the failure of such would not have a material
adverse effect on Borrower or Guarantor, as applicable, and will comply in all
material respects with all laws, regulations and governmental requirements
including, without limitation, environmental laws applicable to it or to any of
the Collateral, business operations and transactions. D. Adverse Conditions or
Events. Promptly advise Lender in writing of (i) any new condition, event or act
which comes to its attention that would or reasonably be expected to materially
adversely affect the financial condition or operations of Borrower, or Lender’s
material rights under the Loan Documents, (ii) any material litigation filed
against Borrower, (iii) any event that has occurred that would constitute a
default or Event of Default under any Loan Document, (iv) any uninsured or
partially uninsured (but only to the extent of such uninsured portion) loss
through fire, theft, liability or property damage in excess of $500,000.00, and
(v) any new contingent or actual liability in excess of $500,000.00. E. Taxes
and Other Obligations. Pay and Guarantor will pay all of their respective
material taxes, assessments and other obligations owing to any governmental
authority, including, but not limited to taxes, costs or other expenses arising
out of this transaction, as the same become due and payable, except to the
extent the same are being contested in good faith by appropriate proceedings in
a diligent manner. F. Maintenance. Maintain and Guarantor will maintain all of
their respective material tangible property comprising the Mortgaged Property in
good condition and repair, consistent with past practice and prudent industry
standards, ordinary wear and tear, casualty and condemnation excluded, and make
all necessary replacements thereof, and preserve and maintain all licenses,
trademarks, privileges,



--------------------------------------------------------------------------------



 
[e10-57magellanwtsbloanag010.jpg]
10   permits, franchises, certificates and the like to the extent necessary for
the operation of their respective businesses. G. Environmental. To the extent
not previously disclosed to Lender in writing, promptly advise Lender in writing
of (i) any and all material enforcement, cleanup, remedial, removal, or other
governmental or regulatory actions instituted, completed or, to the knowledge of
Borrower, threatened in writing pursuant to any applicable federal, state, or
local laws, ordinances or regulations relating to any Hazardous Materials
affecting the Collateral; and (ii) all material claims made or, to the knowledge
of Borrower, threatened in writing by any third party against the Borrower
relating to damages, contribution, cost recovery, compensation, loss or injury
resulting from any Hazardous Materials. Borrower shall promptly notify Lender of
any material remedial action taken with respect to Hazardous Materials by them
with respect to the Collateral. Borrower will not use or permit any other party
to use any Hazardous Materials on the oil and gas properties comprising the
Collateral except such materials as are incidental to their normal course of
business, maintenance and repairs and which are handled in material compliance
with all applicable environmental laws. Borrower agrees to permit Lender, its
agents, contractors and employees to enter and inspect any of the oil and gas
properties comprising the Collateral at any reasonable times upon three (3)
business days prior notice for the purposes of conducting an environmental
investigation and audit (on an annual basis) (including taking physical samples)
to insure compliance with this covenant and Borrower shall reimburse Lender on
demand for the reasonable costs of one such environmental investigation and
audit per year. Should Borrower violate this covenant, the cure period will be
60 days from the receipt of written notification of Lender. By material is meant
any remedial and/or claim in the amount in excess of $500,000.00. H. Deposits.
During the Loan term and any extensions thereof and until payment in full of the
Note (other than contingent indemnification obligations to the extent no claim
giving rise thereto has been asserted), maintain a depository account with
Lender and grant to Lender the right to offset against the account during the
continuance of an Event of Default; provided, however, that Borrower shall not
be obligated to have such account opened and maintained until the first date
after the Effective Date which is available to Borrower (based on Lender’s
internal schedule) to open such account. Once such account is open, Borrower
shall cause all Production Proceeds (as defined in the Mortgage) payable to
Borrower to be deposited into such account. I. Use of Proceeds. Use the proceeds
of the Loans for purposes of (i) acquiring oil and gas properties and/or leases,
(ii) providing working capital for the Borrower, (iii) funding Letters of Credit
issued by Lender and (iv) paying fees, costs and expenses associated with the
closing hereunder, including, without limitation, the Closing Fee. In no event
will funds from the Loans be used for the purpose of purchasing or carrying
margin stock in violation of Regulations G, U or X of the Board of Governors of
the Federal Reserve System.



--------------------------------------------------------------------------------



 
[e10-57magellanwtsbloanag011.jpg]
11   J. Annual Field Inspections. Upon reasonable advance notice, permit
Lender’s officers, engineers and/or authorized representative to visit and
inspect Borrower’s field operations at such times as Lender may desire, with
Borrower to pay all reasonable expenses of such visits and inspections during
the continuance of an Event of Default. k. Subordination Agreement. Cause any
operator of the Mortgaged Property to execute and deliver to Lender a recordable
subordination agreement subordinating any and all indebtedness owed by the
Borrower and/or Guarantor to such operator to the indebtedness owed by Borrower
and/or Guarantor to Lender. 6. Negative Covenants. Until full payment and
performance of all obligations of Borrower under the Loan Documents (other than
contingent indemnification obligations to the extent no claim giving rise
thereto has been asserted), Borrower will not, without the prior written consent
of Lender (and without limiting any requirement of any other Loan Documents): A.
Transfer of Assets or Control. (i) sell, lease, assign or otherwise dispose of
or transfer any Collateral outside the normal course of its business other than
(1) resulting from any casualty or condemnation, (2) any compulsory pooling or
unitization ordered by a governmental authority with jurisdiction over the oil
and gas properties comprising the Collateral, farmouts of undeveloped acreage to
which no proved reserves are properly attributed and assignments in connection
with such farmouts not in the normal course of its business, (3) sales,
transfers and other dispositions of machinery, equipment and other personal
property and fixtures comprising any part of the Collateral made in connection
with a release, surrender or abandonment of an oil and lease or well in the
normal course of its business, (4) sales, transfers and other dispositions of
machinery, equipment and other personal property and fixtures comprising any
part of the Collateral in connection with the abandonment (to which Lender has
given its prior written consent) of an oil and gas lease or well not in the
normal course of its business, and (5) sales, transfers and other dispositions
of machinery, equipment and other personal property and fixtures comprising any
part of the Collateral not in the normal course of its business which are
replaced by articles of at least equal suitability and value owned by Borrower
free and clear of all liens except Permitted Encumbrances, or (6) the sale of
production from the oil and gas properties comprising the Collateral, (ii) enter
into any merger or consolidation, (iii) allow the transfer of direct control or
ownership of it or form or acquire any subsidiary, or (iv) issue any new shares
or options to acquire any such shares other than to Guarantor. B. Liens on
Borrower’s Collateral. Grant, suffer or permit any contractual or noncontractual
lien on or security interest in the Collateral except in favor of Lender or
Permitted Encumbrances, or fail to promptly pay when due all lawful claims,
whether for labor, materials or otherwise other than those being contested in
good faith and by proper proceedings or with the written consent of Lender.



--------------------------------------------------------------------------------



 
[e10-57magellanwtsbloanag012.jpg]
12   C. Other Indebtedness (Borrower). Except for the currently outstanding
loans to related entities, to create, incur or have outstanding any indebtedness
or obligation, secured or unsecured, recourse, or non-recourse, other than (i)
the Note and the indebtedness described herein or in any other Loan Document;
(ii) accounts payable incurred in the ordinary course of business with
maturities of 60 days or less that are not delinquent or past due under current
industry practices or other accounts payable that are being contested in good
faith; (iii) taxes, fees, assessments or other charges to governmental
authorities of every kind that are not delinquent or that are being contested in
good faith and by proper proceedings; (iv) letters of credit incurred in the
ordinary course of Borrower’s business, including, without limitation, letters
of credit in favor of the Bureau of Land Management and letters of credit to
secure corporate credit cards; (v) revenue suspension payables; (vi)
intercompany loans and extensions of credit with related entities; provided,
however, that no repayments by Borrower of any such intercompany loans or
extensions of credit shall be permitted so long as there are any then
outstanding Loans; or (vii) other unsecured or secured indebtedness incurred by
Borrower not to exceed $250,000.00 in the aggregate outstanding at any time. D.
Character of Business. Change the general character of its business as conducted
at the date hereof, or engage in any type of business not reasonably related to
its business as presently conducted. E. [Intentionally Omitted]. F. Transaction
of Affiliates. Borrower will not enter into any loan transactions with any of
its affiliates (except to the extent permitted pursuant to Section 6.C hereof),
officers, directors and/or shareholders and/or any relative of such officer,
director and/or shareholders. 7. Default. The term “Event of Default” as used in
this Agreement shall mean the occurrence of any of the following events: A. a
“default” or “Event of Default” (as defined in any Loan Document other than this
Agreement including, but not limited to, Section 4.1 of the Mortgage and in each
case after giving effect to any applicable cure or grace periods) occurs under
any Loan Document other than this Agreement; B. the failure of Borrower to
comply with Section 5(G) of this Agreement and such failure is not remedied
within sixty (60) days of written notice of said failure to Borrower from
Lender; or C. the failure of Borrower to timely and properly to observe, keep or
perform any other covenant, agreement, warranty or condition herein required to
be observed, kept or performed not otherwise constituting a default or Event of
Default under Section 7.A or 7.B above and such failure is not remedied within
twenty (20) days of written notice of said failure to Borrower from Lender.



--------------------------------------------------------------------------------



 
[e10-57magellanwtsbloanag013.jpg]
13   8. Guaranty. The Note and any renewals, extensions and amendments thereto
shall be guaranteed by the Guaranty of the Guarantor set out above and shall be
on written terms as are reasonably acceptable to Lender and shall be secured by
the Pledge Agreement described above. Guarantor agrees that its obligations
under the terms of the Guaranty shall not be released, diminished, impaired,
reduced or affected by the release and/or forgiveness of any obligations of
Borrower under the terms of the Note. The maximum aggregate amount for which
Guarantor shall be liable hereunder shall not exceed the maximum amount for
which Guarantor can be liable without rendering this Guaranty or any other Loan
Document, as it relates to Guarantor, subject to avoidance under applicable law
relating to fraudulent conveyance or fraudulent transfer (including the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act and Section 548
of title 11 of the United States Code or any applicable provisions of comparable
laws). 9. Remedies Upon Default. If an Event of Default shall occur and be
continuing, Lender shall have all rights, powers and remedies available under
each of the Loan Documents as well as all rights and remedies available at law
or in equity, including, without limitation, the right to declare the Note
immediately due and payable. 10. Notices. All notices, requests, consents,
demands and other communications required or permitted hereunder or under any
other Loan Document shall be in writing and, unless otherwise specifically
provided in such other Loan Document, shall be deemed sufficiently given or
furnished if delivered by personal delivery, by electronic mail, by expedited
delivery service with proof of delivery, or by registered or certified United
States mail, postage prepaid, at the following addresses (unless changed by
similar notice in writing given by the particular party whose address is to be
changed). Borrower and Guarantor: Magellan Petroleum Corporation Nautilus Poplar
LLC 1775 Sherman Street, Suite 1950 Denver, Colorado 80203 Attn: Mr. Antoine
Lafargue, Chief Financial Officer E-mail: alafargue@magellanpetroleum.com
Lender: West Texas State Bank 1501 W. University Odessa, Texas 79764 Attn: Mr.
Les W. Robbins, President-Midland E-mail: les@wtstatebk.com Any such notice or
communication shall be deemed to have been given either at the time of personal
delivery or, in the case of delivery service or mail, as of the date of first
attempted delivery at the address and in the manner provided herein, or, in the
case of electronic mail, upon receipt; provided that, service of a notice
required by Texas Property Code §51.002, as amended, or any similar statute in
any state where any part of the Mortgaged Properties are located shall be
considered complete when the requirements



--------------------------------------------------------------------------------



 
[e10-57magellanwtsbloanag014.jpg]
14   of the applicable statute for such part of the Mortgaged Properties located
in the respective state are met. 11. Costs, Fees, Expenses and Attorneys’ Fees.
Borrower shall pay to Lender immediately upon demand the full amount of all
reasonable costs and expenses payable to third- parties, including reasonable
out-of-pocket attorneys’ fees (i.e., to include outside counsel fees) and
engineering fees, incurred at any time by Lender (whether before, after or
during the loan closing) in connection with (a) the Loan and the negotiation and
preparation of this Agreement and each of the Loan Documents and (b) all other
costs and reasonable out-of-pocket attorneys’ fees incurred by Lender for which
Borrower is obligated to reimburse Lender in accordance with the terms of the
Loan Documents. 12. Subordination. Borrower and Guarantor subordinate and make
junior and inferior (a) all debts, liabilities and obligations of (i) the
Borrower owed to the Guarantor and/or (ii) the Guarantor owed to the Borrower,
now existing or hereafter incurred or arising, whether principal, interest, fees
or expenses, direct, contingent, primary, secondary, joint and several, joint or
several, or otherwise, and irrespective of the manner in which, or the person or
persons in whose favor, such debts, liabilities, or other obligations may at
their inception have been, or may hereafter be, created or the manner in which
the Borrower and/or Guarantor may have acquired rights with respect thereto
(“Subordinated Obligations”) and the payment and enforcement of the Subordinated
Obligations to (ii) the Note and all other debts, liabilities and obligations of
Borrower and/or Guarantor owed to Lender now existing or hereafter incurred or
arising (“Senior Obligations”) and the payment and enforcement of the Senior
Obligations. Any liens, charges, security interests, pledges, assignments or
other encumbrances securing the Subordinated Obligations are, and will at all
times prior to the Termination Date, be subject, subordinate and inferior to all
liens, charges, security interests, pledges, assignments and other encumbrances
securing the Senior Obligations. By “Termination Date” is meant the date that no
further amounts are owing by Borrower to Lender under the above Note and/or any
and all other indebtedness owed by Borrower to Lender under any Loan Document.
13. Setoff. Upon the occurrence and during the continuance of any Event of
Default, the Lender is hereby authorized at any time and from time to time,
without notice to the Borrower (any such notice being expressly waived by the
Borrower), to set-off and apply any and all deposits (general or special, time
or demand, provisional or final) at any time held and other indebtedness at any
time owing by the Lender to or for the credit or the account of the Borrower
against any and all of the indebtedness of the Borrower under the Note and the
Loan Documents, including this Agreement, irrespective of whether or not the
Lender shall have made any demand under the Loan Documents, including this
Agreement or the Note and although such indebtedness may be unmatured. Any
amount set-off by the Lender in accordance herewith shall be applied against the
Obligations owed the Lender by the Borrower pursuant to this Agreement and the
Note. The Lender agrees promptly to notify the Borrower after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such set-off and application. The rights of the Lender under
this Section are in addition to other rights and



--------------------------------------------------------------------------------



 
[e10-57magellanwtsbloanag015.jpg]
15   remedies (including, without limitation, other rights of set-off) which the
Lender may have. 14. Confidential Information. A. Non-Public Information. Lender
acknowledges and agrees that it may receive material non-public information
(“MNPI”) hereunder concerning Borrower, Guarantor and their affiliates and
agrees to use such information in material compliance with all relevant
policies, procedures and applicable law (including United States federal and
state security laws and regulations). B. Confidential Information. Lender agrees
to use all reasonable efforts to maintain, in accordance with its customary
practices, the confidentiality of information obtained by it pursuant to any
Loan Document and whether or not designated in writing by Borrower or Guarantor
as confidential, except that such information may be disclosed (i) with the
Borrower’s consent, (ii) to each director, officer, employee, agent, trustee,
representative, attorney, accountant and each insurance, environmental, legal,
financial and other advisor and other consultants and agents (the “Related
Persons”) of or to Lender that are advised of the confidential nature of such
information and are instructed to keep such information confidential in
accordance with the terms hereof, (iii) to the extent such information presently
is or hereafter becomes (A) publicly available other than as a result of a
breach of this Section 14 or (B) available to Lender or its Related Persons, as
the case may be, from a source (other than Borrower or Guarantor) not known by
them to be subject to disclosure restrictions, (iv) to the extent disclosure is
required by applicable law or other legal process or requested or demanded by
any governmental authority, (v) (A) to the National Association of Insurance
Commissioners or any similar organization, any examiner or any nationally
recognized rating agency or (B) otherwise to the extent consisting of general
portfolio information that does not identify Borrower or Guarantor, (vi) to
current or prospective assignees, participants, any holder of, or trustee for
the benefit of the holders of, the Obligations and to their respective Related
Persons, in each case to the extent such assignees, participants, holders of
Obligations or Related Persons agree to be bound by provisions substantially
similar to the provisions of this Section 14 (and such Person may disclose
information to their respective Related Persons in accordance with clause (ii)
above), (vii) to any other party hereto, and (ix) in connection with the
exercise or enforcement of any right or remedy under any Loan Document, in
connection with any litigation or other proceeding to which Lender or its
Related Persons is a party or bound, or to the extent necessary to respond
publicly to public statements or disclosures by Borrower, Guarantor or their
respective Related Persons referring to Lender or its Related Persons. In the
event of any conflict between the terms of this Section 14 and those of any
other contractual obligation entered into between Lender and Borrower and/or
Guarantor (whether or not a Loan Document), the terms of this Section 14 shall
govern. C. Material Non-Public Information. Borrower and Guarantor hereby agree
that if either they or any subsidiary has publicly traded equity or debt
securities in the United States, they shall (and shall cause such subsidiary, as
the case may be, to) (i)



--------------------------------------------------------------------------------



 
[e10-57magellanwtsbloanag016.jpg]
16   identify in writing, and (ii) to the extent reasonably practicable, clearly
and conspicuously mark all reports, notices, communications and other
information or materials provided or delivered by, or on behalf of, Borrower
and/or Guarantor hereunder (collectively, the “Borrower Materials”) that contain
only information that is publicly available or that is not material for purposes
of U.S. federal and state securities laws as “PUBLIC”. Borrower and Guarantor
agree that by identifying such Borrower Materials as “PUBLIC” or publicly filing
such Borrower Materials with the Securities and Exchange Commission, then Lender
shall be entitled to treat such Borrower Materials as not containing any MNPI
for purposes of U.S. federal and state securities laws. 15. Miscellaneous.
Borrower and Lender further covenant and agree as follows, without limiting any
requirement of any other Loan Document: A. Cumulative Rights and No Waiver. Each
and every right granted to Lender under any Loan Document, or allowed it by law
or equity shall be cumulative of each other and may be exercised in addition to
any and all other rights of Lender, and no delay in exercising any right shall
operate as a waiver thereof, nor shall any single or partial exercise by Lender
of any right preclude any other or future exercise thereof or the exercise of
any other right. Borrower expressly waives any presentment, demand, protest or
other notice of any kind, including but not limited to notice of intent to
accelerate and notice of acceleration except such notices as required under the
laws of the State of Texas. No notice to or demand on Borrower in any case
shall, of itself, entitle Borrower to any other or future notice or demand in
similar or other circumstances. B. Governing Law. WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW, THIS AGREEMENT AND THE NOTE SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF TEXAS APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN THE STATE OF TEXAS AND THE
LAWS OF THE UNITED STATES OF AMERICA BUT IN ANY EVENT CHAPTER 346 OF THE TEXAS
FINANCE CODE (WHICH REGULATES CERTAIN REVOLVING LOAN ACCOUNTS AND REVOLVING
TRIPARTY ACCOUNTS) SHALL NOT APPLY TO THE LOAN EVIDENCED BY THE NOTE AND EXCEPT
THAT TO THE EXTENT THAT THE LAW OF ANOTHER STATE IN WHICH A PORTION OF THE
PROPERTY IS LOCATED (OR WHICH IS OTHERWISE APPLICABLE TO A PORTION OF THE
PROPERTY) NECESSARILY GOVERNS WITH RESPECT TO PROCEDURAL AND SUBSTANTIVE MATTERS
RELATING TO THE CREATION, PERFECTION AND ENFORCEMENT OF THE LIENS, SECURITY
INTERESTS AND OTHER RIGHTS AND REMEDIES GRANTED HEREIN, THE LAW OF SUCH OTHER
STATE SHALL APPLY AS TO THAT PORTION OF THE PROPERTY LOCATED IN (OR OTHERWISE
SUBJECT TO THE LAWS OF) SUCH STATE. C. Amendment. No modification, consent,
amendment or waiver of any provision of this Loan Agreement, nor consent to any
departure by Borrower and/or Guarantor therefrom, shall be effective unless the
same shall be in writing and signed by



--------------------------------------------------------------------------------



 
[e10-57magellanwtsbloanag017.jpg]
17   the party against whom enforcement is sought, and then shall be effective
only in the specified instance and for the purpose for which given. This Loan
Agreement is binding upon Borrower and/or Guarantor, their respective heirs,
successors and assigns, and inures to the benefit of Lender, its successors and
assigns; however, no assignment or other transfer of Borrower and/or Guarantor’s
rights or obligations hereunder shall be made or be effective without Lender’s
prior written consent, nor shall it relieve Borrower and/or Guarantor of any
obligations hereunder. There is no third party beneficiary of this Loan
Agreement. D. [Intentionally Omitted]. E. Partial Invalidity. The
unenforceability or invalidity of any provision of this Loan Agreement shall not
affect the enforceability or validity of any other provision herein and the
invalidity or unenforceability of any provision of any Loan Document to any
person or circumstance shall not affect the enforceability or validity of such
provision as it may apply to other persons or circumstances. F. Indemnification.
Borrower shall indemnify, defend and hold Lender and its officers, employees,
agents, shareholders, directors, successors and assigns (each, a “Lender Party”)
harmless from and against any and all claims, demands, suits, losses, damages,
assessments, fines, penalties, costs or other expenses (including reasonable
out-of-pocket attorneys’ fees and court costs) arising from or in any way
related to any of the transactions contemplated hereby, including but not
limited to actual or threatened damage to the environment, agency costs of
investigation, personal injury or death, or property damage, due to a release or
alleged release of Hazardous Materials in on or under the Collateral, or gaseous
emissions arising from Borrower’s business operations or any other condition
existing or arising from Borrower’s business operations resulting from the use
or existence of Hazardous Materials, whether such claim proves to be true or
false. Borrower further agree that its indemnity obligations shall include, but
are not limited to, liability for damages incurred by any Lender Party resulting
from the personal injury or death of an employee of Borrower, regardless of
whether it has paid the employee under the workmen’s compensation laws of any
state or other similar federal or state legislation for the protection of
employees, in each case except to the extent resulting from the gross
negligence, willful misconduct or fraud of a Lender Party. The term “property
damage” as used in this paragraph includes, but is not limited to, damage to any
real or personal property of Borrower comprising a portion of the Mortgaged
Property, the Lender, and of any third parties. The Borrower’s obligations under
this paragraph shall survive the repayment of the Loan and, with respect to any
liability arising prior to any foreclosure on, appointment of a receiver for, or
deed-in-lieu with respect thereto by or on behalf of Noteholder, any deed in
lieu of foreclosure or foreclosure of the Mortgage. G. WAIVER OF JURY TRIAL.
EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY



--------------------------------------------------------------------------------



 
[e10-57magellanwtsbloanag018.jpg]
18   JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (1) ARISING UNDER THIS
AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED
IN CONNECTION HEREWITH, OR (2) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING AND WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY. H.
CHOICE OF FORUM: CONSENT TO SERVICE OF PROCESS AND JURISDICTION. THE OBLIGATIONS
OF BORROWER UNDER THE LOAN DOCUMENTS ARE PERFORMABLE IN ECTOR COUNTY, TEXAS. ANY
SUIT, ACTION OR PROCEEDING AGAINST THE BORROWER WITH RESPECT TO THE LOAN
DOCUMENTS OR ANY JUDGMENT ENTERED BY ANY COURT IN RESPECT THEREOF, MAY BE
BROUGHT IN THE COURTS OF THE STATE OF TEXAS, COUNTY OF ECTOR, OR IN THE UNITED
STATES COURTS LOCATED IN ECTOR COUNTY, TEXAS AND THE BORROWER HEREBY SUBMITS TO
THE NON-EXCLUSIVE JURISDICTION OF SUCH COURTS FOR THE PURPOSE OF ANY SUCH SUIT,
ACTION OR PROCEEDING. THE BORROWER HEREBY IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN ANY SUIT, ACTION OR PROCEEDING IN SAID COURT BY THE MAILING THEREOF
BY LENDER BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE BORROWER, AS
APPLICABLE, AT THE ADDRESS FOR NOTICES AS PROVIDED ABOVE. THE BORROWER HEREBY
IRREVOCABLY WAIVES ANY OBJECTION WHICH THEY MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
ANY LOAN DOCUMENT BROUGHT IN THE COURTS LOCATED IN THE STATE OF TEXAS, COUNTY OF
ECTOR, AND HEREBY FURTHER IRREVOCABLY WAIVE ANY CLAIM THAT ANY SUCH SUIT, ACTION
OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM. I. Survivability. All covenants, agreements, representations and
warranties made herein or in the other Loan Documents shall survive the making
of the Loan and shall continue in full force and effect so long as the Loan
(other than contingent indemnification obligations to the extent no claim giving
rise thereto has been asserted) is



--------------------------------------------------------------------------------



 
[e10-57magellanwtsbloanag019.jpg]
19   outstanding or the obligation of the Lender to make any advances on the
Loan shall not have expired. J. Conflict. If there are any conflicts or
inconsistencies between this Agreement, the Note, and any Security Documents,
this Loan Agreement shall prevail and control. K. Counterpart. This Agreement
may be executed in a number of identical separate counterparts (including by
facsimile transmission or by other electronic means showing execution by a
party), each of which for all purposes is to be (a) deemed an original and (b)
as effective as delivery of a manually executed counterpart, but all of which
shall constitute, collectively, one Agreement. [THE REMAINDER OF THIS PAGE IS
INTENTIONALLY LEFT BLANK] (signature page follows)



--------------------------------------------------------------------------------



 
[e10-57magellanwtsbloanag020.jpg]
NOTICE THIS LOAN AGREEMENT, THE SECURITY DOCUMENTS, THE NOTE, THE SUBQRDINATION
AGREEMENT, IF ANY, AND THE ACCOMPANYING UCC-1 FINANCING STATEMENT AND/DR ANY AND
ALL OTHER DOCUMENTS EXECUTED AT OR NEAR THE TIME 4F THE EXECUTION OF THIS
DOCUMENT CONSTITUTE A "LOAN AGREEMENT" AS DEFINED IN SECTION 2bA2{a} OF THE
TEXAS BUSINESS & COMMERCE CODE, AND REPRESENTS THE FINAL AGREEMENT BETWEEN TIE
FARTIES AND MAY NOT BE G4NTRADICTED ~Y EVIDENCE O~ PRIOR, CONTEMPQRANEOUS 4R
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES, THE12E ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES, IN WITNESS WHEREOF, the panties hereto have
caused this Loan Agreement to be duly executed to be effective as of the date
first above written. EXECUTED oar this ~~ day of September, 2QI4 EXECUTED an
this I~ ~ day of September, 2014 EXECUTED on the _ day of September, 2014
BORROWER: NAUTILUS POPLAR LLC, a Montana limited liability company By: Magella
Petroleum Coipoz~atio~l, its inanagei• By: Antoine Lafargae, Chief Financial
Officer GUARANTOR: MAGELLAN PETROLEUM CORPORATION, a Delaware co poration By:
Ai~toiue Lafargue, Chief ~'inanciai Officer LENDER: WEST TEXAS STATE BANK Les W.
Robbins, Presideut~Midland [i..OAN AGRIiI'sMit~l'1'1



--------------------------------------------------------------------------------



 
[e10-57magellanwtsbloanag021.jpg]
NOTICE THIS LOAN AGREEMENT, THE SECURITY DOCUMENTS, THE NOTE ANll TFiI;
ACCOMPANYIl`dG UCC-1 FINANCING STATEMENT ANll GUARANTY AND/OR ANY AND ALL OTHER
DOCUMENTS EX~CUT~D AT OR NEAR THE TIME OF THE ~X~CUTION OI+ THIS DOCUMENT
CONSTITUTE A "LOAN AGR~~M~NT" AS DEFINED IN SECTION 2G.02(a} OF THE TEXAS
BUSINESS & CQMM~RC~ CODS, AND REPRESENTS THE FINAL AGR~EM~NT BETWEEN THE
PAI2TI~S AND MAY NOT BE CONTRADICTED SY EVIDENCE OF PRIOR, CQNT~MPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. TI3ER~ ARE NO UNWRITTEN ORAL
AGR~EM~NTS BETWEEN THE PARTIES. IN WITNESS WHEREOr, the parties hereto have
caused this Loan Agreement to be duly executed to be effective as of the date
first above written. EXECUTED on this day of September, 2014 EXECUTED on this
day of September, 2014 EXECUTED on the ~ ~ day of September, 201 ~ BORROWER:
NAUTILUS POPLAR LLC, a Montana limited. liability company Sy: Magellan Petroleum
Corporation, its manager Antoine Lafargue, Chief Financial Officer GUARANTOR:
MAGELLAN PETROLEUM CORPORATION, a Delaware corporation Antoine Lafargue, Chief
Financial Officer LENDER: WEST TEXAS STATE BANK By: Les W. Robbins,
President-Midland



--------------------------------------------------------------------------------



 
[e10-57magellanwtsbloanag022.jpg]
Page 1 of 2   EXHIBIT "A" Attached to and made a part of that certain Loan
Agreement dated September 17, 2014, by and between WEST TEXAS STATE BANK,
NAUTILUS POPLAR LLC and MAGELLAN PETROLEUM CORPORATION. FORM OF BORROWING
REQUEST Date: __________, ____ To: West Texas State Bank (“Lender”) Re: Nautilus
Poplar LLC (“Borrower”) Reference is made to that certain Loan Agreement dated
as of September 17, 2014 (as amended, restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”), by and among Lender, Borrower
and Magellan Petroleum Corporation. Capitalized terms used herein without
definition are used as defined in the Loan Agreement. Borrower hereby gives
Lender irrevocable notice, pursuant to Section 2.A(iii) of the Loan Agreement,
of its request for a Loan (the “Proposed Borrowing”) under the Loan Agreement
and, in that connection, sets forth the following information: 1. The date of
the Proposed Borrowing is __________, ____ (the “Funding Date”). 2. The
aggregate principal amount of the Proposed Borrowing is $_________. The
undersigned hereby certifies that[, except as set forth on Schedule A attached
hereto,] the following statements shall be true as of the Funding Date: (i) all
representations and warranties made to Lender in the Loan Agreement and the
other Loan Documents are true and correct in all material respects (except to
the extent any such representation or warranty specifically relates to a
specific date); (ii) no event has occurred and is continuing, or would result
from the disbursement of the Proposed Borrowing, which with notice or lapse of
time, or both, would constitute an Event of Default; (iii) no material adverse
change in the financial condition of Borrower, or in the value of the Collateral
taken as a whole, has occurred since the effective date of the most recent
financial statements furnished to Lender and is continuing;



--------------------------------------------------------------------------------



 
[e10-57magellanwtsbloanag023.jpg]
Page 2 of 2   (iv) Lender has received all financial reports, financial
statements, tax returns, Reserve Evaluations and other information required to
be delivered on or prior to the Funding Date under Section 5.A. of the Loan
Agreement, and each is appropriately executed by Borrower and all other proper
parties; and (v) after giving effect to the Proposed Borrowing, the aggregate
principal amount of the Loans outstanding does not exceed $8,000,000. NAUTILUS
POPLAR LLC, a Montana limited liability company By: Magellan Petroleum
Corporation, its manager By: DO NOT SIGN – EXHBIT ONLY Name: Antoine Lafargue
Title: Chief Financial Officer [THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT
BLANK]



--------------------------------------------------------------------------------



 